--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.28


Nonstatutory Stock Option Award Agreement


 
______________________, 2006




[Name]




Re: Nonstatutory Options to Purchase Shares of Common Stock of Select Comfort
Corporation




In recognition of your contributions to the ultimate success of our Company, and
to enable you to share in that success, the Board of Directors has approved the
grant to you of nonstatutory stock options under the Company’s 2004 Stock
Incentive Plan (the “Plan”). This letter serves as formal documentation of these
stock options, giving you the right to purchase up to _________ ( ) shares of
the Company’s Common Stock at a price of $XX.XX per share, subject to the
vesting provisions and other terms and conditions of this letter and the Plan.


The options granted under this letter will become exercisable, or “vest,” in
installments of one-fourth (1/4th) of the total number of option shares as of
each of the first four (4) anniversaries of the date of this letter, so long as
you remain continuously employed by the Company, except as otherwise set forth
below. Your rights to exercise these options will terminate as to all
unexercised options at 5:00 p.m. (Minneapolis, Minnesota time) on ___________,
2016 (the “Expiration Date”), subject to earlier termination as described below
or in the Plan.


The vesting and termination provisions of the options granted hereby will be
impacted by the termination of your employment, depending on the reason for
termination of your employment, as described below:


Retirement. If your employment is terminated upon your retirement, then:


(a) If your retirement is at or beyond normal retirement age (60) and you have
ten (10) or more years of service with the Company prior to retirement, then the
options will continue to vest following retirement in accordance with the
schedule described above. Options that are vested will remain exercisable for up
to three (3) years after retirement, but not beyond the Expiration Date.


(b) If your retirement is at or beyond normal retirement age (60) and you have
less than ten (10) years of service with the Company prior to retirement, then
the options will be vested pro rata based on the number of months elapsed in the
four-year vesting period as of the date of retirement (e.g., if retirement
occurs 32 months into the 48 month vesting period, then 2/3rds of the options
will be vested). Options that are vested will remain exercisable for up to three
(3) years after retirement, but not beyond the Expiration Date.


(c) If your retirement is at or beyond early retirement age (55) and you have
five (5) or more years of service with the Company prior to retirement, then the
options will be vested pro rata
 
1

--------------------------------------------------------------------------------


 
based on the number of months elapsed in the four-year vesting period as of the
date of retirement (e.g., if retirement occurs 32 months into the 48 month
vesting period, then 2/3rds of the options will be vested). Options that are
vested will remain exercisable for up to one (1) year after retirement, but not
beyond the Expiration Date.


(d) Any retirement from the Company that does not meet any of the requirements
above will be considered a voluntary termination other than upon retirement as
described below.


Voluntary Termination other than upon Retirement. If your employment is
terminated voluntarily by you (other than upon retirement meeting the
requirements described above), options that are vested as of the date of
termination of employment will remain exercisable for up to three (3) months
after your employment ends, but not beyond the Expiration Date.


Termination by the Company other than for Cause. If your employment is
terminated by the Company (other than for “cause,” as defined in the Plan),
options that are vested as of the date of termination of employment will remain
exercisable for up to three (3) months after your employment ends, but not
beyond the Expiration Date.


Termination by the Company for Cause. If your employment is terminated by the
Company for “cause,” as defined in the Plan, all of your rights under this
letter agreement and the options granted hereby will immediately terminate
without notice of any kind.


Termination due to Death or Disability. If your employment is terminated due to
death or “disability,” as defined in the Plan, all of the options will become
immediately exercisable in full and will remain exercisable for up to two (2)
years after termination of employment, but not beyond the Expiration Date.


The Company is not required to give you notice of the termination of your
options under any of the foregoing circumstances.


Following the exercise by you of your rights to purchase shares under these
stock options, the shares purchased by you will be freely tradable, subject to
the Company’s policies and SEC rules regarding insider trading. Executive
officers and members of the Board of Directors are required to comply with SEC
Rule 144 in connection with any sale of shares received upon the exercise of any
stock options.


Withholding Taxes. The Company is entitled to (a) withhold and deduct from your
future wages (or from other amounts that may be due and owing to you from the
Company), or make other arrangements for the collection of all legally required
amounts necessary to satisfy any federal, state or local withholding and
employment-related tax requirements attributable to the exercise of the options,
or (b) require you to promptly remit the amount of such withholding to the
Company. In the event that the Company is unable to withhold such amounts, for
whatever reason, you agree to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.


There may be income tax consequences resulting from the exercise of the stock
options or sale of the shares received upon the exercise of the stock options.
You are urged to consult with your individual tax advisor regarding any tax
consequences.
 
2

--------------------------------------------------------------------------------



These options are granted under the Company’s 2004 Stock Incentive Plan, and are
subject to all of the terms and conditions applicable to stock options granted
under the Plan. We have enclosed, for your records, a copy of the Plan, the
Prospectus for the Plan, the Company’s most recent Annual Report and the
Company’s most recent Proxy Statement.


Please note that your rights to exercise your options will become void and will
expire as to all unexercised options at 5:00 p.m. (Minneapolis, Minnesota time)
on ______________, 2016, subject to earlier termination as set forth above or in
the Plan.


Please sign the copy of this letter and return it to Becky Moody for the
Company’s records. You should retain this letter, the Plan, Prospectus, Annual
Report and Proxy Statement in your records. If you have any questions about
these options, please call Becky Moody at (763) 551-7712.




Very truly yours,
 
/s/ William R. McLaughlin

William R. McLaughlin
Chairman & CEO


By signing this letter, I acknowledge the terms of the stock options granted
under this letter, and acknowledge receipt of a copy of the Company’s 2004 Stock
Incentive Plan and the other documents referred to above.





   
(Signature)
 

 
3

--------------------------------------------------------------------------------

